Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 15, 2018

                                      No. 04-17-00133-CR

                                     Jose Mario TREVINO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CRS001588D1
                      Honorable Elma T. Salinas Ender, Judge Presiding


                                         ORDER
       Appellant’s fourth motion for extension of time to file the appellant’s brief is granted. We
order appellant’s counsel, Javier Montemayor, Jr., to file the appellant’s brief by February 16,
2018. Counsel is advised that no further extensions of time will be granted absent a timely
motion that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court